1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALEXANDRA MICHAEL
     NADIA AHMED
4    Assistant United States Attorney
     501 Las Vegas Blvd., South, Ste. 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6418
6    Alexandra.m.michael@usdoj.gov
     Nadia.Ahmed@usdoj.gov
7
     Representing the United States of America
8
                                  UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,                       Case No. 2:19-mj-00137-CWH

11                            Plaintiff,
                                                      STIPULATION TO CONTINUE
12                 vs.                                PRELIMINARY EXAMINATION
                                                      (Third Request)
13    EDDIE KENT HAMPTON,

14                            Defendant.

15           IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

16   America, through the undersigned, together with Gabe Grasso, counsel for defendant EDDIE

17   HAMPTON, that the preliminary examination hearing currently scheduled for May 31, 2019 at

18   4:00 p.m., be vacated and reset to a date and time convenient to the Court but no sooner than 30

19   days.

20           This stipulation is entered into for the following reasons:

21           1. Defendant recently had new counsel appointed in this case who needs time to

22              become familiar with the factual and procedural background of the matter.

23           2. The parties need a continuance to review discovery and discuss possible defenses and

24

                                                       1
1              otherwise prepare for the preliminary hearing.

2          3. The parties need additional time to discuss a potential pre-indictment resolution

3              that may obviate the need to proceed with the preliminary hearing.

4          4. The Defendant is currently incarcerated and does not object to the continuance.

5          5. Additionally, denial of this request for continuance could result in a

6              miscarriage of justice.

7          6. The additional time requested by this Stipulation is made in good faith and not

8              for purposes of delay.
9          7. This is the third request for a continuance of the preliminary hearing.
10         DATED this 30th day of May, 2019.
11
     NICHOLAS A. TRUTANICH
12   UNITED STATES ATTORNEY
13             /s/ Alexandra Michael                                  /s/ Gabe Grasso
14   ALEXANDRA MICHAEL                                  GABE GRASSO
     Assistant United States Attorney                   Counsel for Defendant Eddie Hampton
15

16

17

18

19

20

21

22

23

24

                                                    2
1
                                UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3
      UNITED STATES OF AMERICA,
4                                                    Case No. 2:19-mj-00137-CWH
                             Plaintiff,
5
                  vs.                                ORDER
6
      EDDIE KENT HAMPTON,
7
                             Defendant.
8
            The ends of justice served by granting said continuance outweigh the best interest of the
9
     public and the defendant in a speedy preliminary hearing, since the failure to grant said
10
     continuance would be likely to result in a miscarriage of justice, would deny the parties herein
11
     sufficient time and the opportunity within which to be able to effectively and thoroughly prepare
12
     for a preliminary hearing, taking into account the exercise of due diligence.
13
            IT IS THEREFORE ORDERED that the preliminary examination in the above-
14
     captioned matter currently scheduled for May 31, 2019 at 4:00 p.m., be vacated and continued
15
     to July 12, 2019, at 4:00 p.m.
16

17   IT IS SO ORDERED.

18   Entered: May 31, 2019
                                                          CARL W. HOFFMAN
19                                                        United States Magistrate Judge

20

21

22

23

24

                                                      3
